 



EXHIBIT 10.4
EXECUTION COPY
 
HSBC FUNDING (USA) INC. V,
Transferor
and
WILMINGTON TRUST COMPANY,
Owner Trustee
AMENDED AND RESTATED
TRUST AGREEMENT
amending and restating in full the
Trust Agreement dated as of June 12, 2001
Dated as of August 11, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Capitalized Terms
    1  
Section 1.02 Other Definitional Provisions
    2  
 
       
ARTICLE II ORGANIZATION
    4  
 
       
Section 2.01 Name
    4  
Section 2.02 Office
    4  
Section 2.03 Purpose and Powers
    4  
Section 2.04 Appointment of Owner Trustee
    5  
Section 2.05 Initial Capital Contribution of Trust Estate
    5  
Section 2.06 Declaration of Trust
    5  
Section 2.07 Title to Trust Estate
    5  
Section 2.08 Situs of Trust; Principal Office of Owner Trustee
    5  
Section 2.09 Representations and Warranties of Transferor
    5  
Section 2.10 Liability of Holders of the Certificates
    7  
Section 2.11 Payments and Distributions
    7  
Section 2.12 Fiscal Year
    7  
 
       
ARTICLE III CERTIFICATES
    8  
 
       
Section 3.01 Initial Ownership
    8  
Section 3.02 Form of Certificates
    8  
Section 3.03 Authentication of Certificates
    8  
Section 3.04 Restrictions on Transfer
    8  
Section 3.05 Mutilated, Destroyed, Lost or Stolen Certificate
    9  
Section 3.06 Issuance of New Transferor Certificates
    9  
 
       
ARTICLE IV ACTIONS BY OWNER TRUSTEE
    11  
 
       
Section 4.01 Prior Notice to Transferor with Respect to Certain Matters
    11  
Section 4.02 Restrictions on Power
    11  
 
       
ARTICLE V AUTHORITY AND DUTIES OF OWNER TRUSTEE
    12  
 
       
Section 5.01 General Authority
    12  
Section 5.02 General Duties
    12  
Section 5.03 Action Upon Instruction
    12  

 i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 5.04 No Duties Except as Specified in this Agreement or in Instructions
    13  
Section 5.05 No Action Except under Specified Documents or Instructions
    13  
Section 5.06 Restrictions
    14  
 
       
ARTICLE VI CONCERNING THE OWNER TRUSTEE
    15  
 
       
Section 6.01 Acceptance of Trust and Duties
    15  
Section 6.02 Furnishing of Documents
    16  
Section 6.03 Representations and Warranties
    16  
Section 6.04 Reliance; Advice of Counsel
    17  
Section 6.05 Not Acting in Individual Capacity
    17  
Section 6.06 Owner Trustee Not Liable for Certificates, Notes or Receivables
    17  
Section 6.07 Owner Trustee May Own Notes
    18  
Section 6.08 Payments from Owner Trust Estate
    18  
 
       
ARTICLE VII COMPENSATION OF OWNER TRUSTEE
    19  
 
       
Section 7.01 Owner Trustee’s Fees and Expenses
    19  
Section 7.02 Indemnification
    19  
Section 7.03 Payments to the Owner Trustee
    19  
Section 7.04 Non-recourse Obligations
    19  
 
       
ARTICLE VIII TERMINATION OF TRUST AGREEMENT
    21  
 
       
Section 8.01 Termination of Trust Agreement
    21  
 
       
ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
    22  
 
       
Section 9.01 Eligibility Requirements for Owner Trustee
    22  
Section 9.02 Resignation or Removal of Owner Trustee
    22  
Section 9.03 Successor Owner Trustee
    23  
Section 9.04 Merger or Consolidation of Owner Trustee
    23  
Section 9.05 Appointment of Co-Trustee or Separate Trustee
    23  
 
       
ARTICLE X MISCELLANEOUS
    25  
 
       
Section 10.01 Supplements and Amendments
    25  
Section 10.02 No Legal Title to Trust Estate in Transferor
    26  

 ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
Section 10.03  Limitations on Rights of Others
    26  
Section 10.04  Notices
    26  
Section 10.05  Severability
    26  
Section 10.06  Separate Counterparts
    27  
Section 10.07  Successors and Assigns
    27  
Section 10.08  Nonpetition Covenants
    27  
Section 10.09  No Recourse
    27  
Section 10.10  Headings
    27  
Section 10.11  GOVERNING LAW
    27  
Section 10.12  Acceptance of Terms of Agreement
    27  
Section 10.13  Integration of Documents
    28  

 iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A   FORM OF TRANSFEROR CERTIFICATE
  A-1

 iv



--------------------------------------------------------------------------------



 



     This HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST (USA) I AMENDED AND
RESTATED TRUST AGREEMENT, dated as of August 11, 2006, between HSBC FUNDING
(USA) INC. V, a Delaware corporation, as Transferor, and WILMINGTON TRUST
COMPANY, a Delaware banking corporation, as Owner Trustee, amends and restates
in full the Trust Agreement, dated as of June 12, 2001, between the Transferor
and the Owner Trustee.
ARTICLE I
DEFINITIONS
     Section 1.01 Capitalized Terms. For all purposes of this Agreement, the
following terms shall have the meanings set forth below:
     “Agreement” shall mean this Amended and Restated Trust Agreement relating
to the HSBC Private Label Credit Card Master Note Trust (USA) I, as the same may
be amended, modified or otherwise supplemented from time to time.
     “Certificates” shall mean, unless otherwise indicated, the Transferor
Certificates and any Supplemental Certificates.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Corporate Trust Office” shall mean, with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee located at 1100 North
Market Street, Wilmington, DE 19890-0001, Attention: Corporate Trust
Administration; or such other address as the Owner Trustee may designate by
notice to the Transferor, or the principal corporate trust office of any
successor Owner Trustee (the address of which the successor Owner Trustee will
notify the Transferor).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Expenses” shall have the meaning specified in Section 7.02.
     “Foreclosure Remedy” shall have the meaning specified in the Indenture.
     “Indemnified Parties” shall have the meaning specified in Section 7.02.
     “Indenture” shall mean the Amended and Restated Master Indenture, dated as
of August 11, 2006, between the Owner Trustee and U.S. Bank National
Association, as Indenture Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.
     “Indenture Trustee” shall mean U.S. Bank National Association, not in its
individual capacity but solely as Indenture Trustee under the Indenture, and any
successor Indenture Trustee under the Indenture.
     “Issuer” shall mean the Trust.

 



--------------------------------------------------------------------------------



 



     “Owner” shall mean HSBC Funding (USA) Inc. V, and its successors and
permitted assigns, in its capacity as holder of the Transferor Certificate.
     “Owner Trustee” shall mean Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity but solely as owner trustee under
this Agreement (unless otherwise specified herein), and any successor Owner
Trustee hereunder.
     “Plan” shall mean (i) an employee benefit plan (within the meaning of
Section 3(3) of ERISA) that is subject to Title I of ERISA or (ii) a plan
(within the meaning of Section 4975(e)(2) of the Code) that is subject to
Section 4975 of the Code.
     “Secretary of State” shall mean the Secretary of State of the State of
Delaware.
     “Supplemental Certificate” shall have the meaning specified in subsection
3.06(b).
     “Transfer and Servicing Agreement” shall mean the Amended and Restated
Transfer and Servicing Agreement, dated as of August 11, 2006, among the Issuer,
the Transferor and HSBC Finance Corporation, as Servicer, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Transferor” shall mean HSBC Funding (USA) Inc. V, in its capacity as
Transferor hereunder and its successors and assigns in such capacity.
     “Transferor Certificate Supplement” shall have the meaning specified in
subsection 3.06(b).
     “Transferor Certificates” shall mean the Transferor’s uncertificated
interest in the Trust as set forth in Section 3.06; provided, however, if the
Transferor elects to evidence such interest in certificated form pursuant to
Section 3.06, the certificates shall be executed by the Transferor and
authenticated by or on behalf of the Owner Trustee, substantially in the form of
Exhibit A.
     “Trust” shall mean the trust created by this Agreement, acting by and
through Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee.
     “Trust Company” shall mean Wilmington Trust Company.
     “Trust Estate” shall mean all right, title and interest of the Owner
Trustee in and to the property and rights assigned to the Owner Trustee pursuant
to Section 2.05 of this Agreement and Section 2.01 of the Transfer and Servicing
Agreement, all monies, investment property, instruments and other property on
deposit from time to time in the Collection Account, the Series Accounts and the
Special Funding Account and all other property of the Trust from time to time,
including any rights of the Owner Trustee pursuant to the Transaction Documents.
     “Trust Termination Date” shall have the meaning specified in Section 8.01.
     Section 1.02 Other Definitional Provisions. Capitalized terms used herein
and not otherwise defined have the meanings assigned to them in the Transfer and
Servicing Agreement or, if not defined therein, in the Indenture.

2



--------------------------------------------------------------------------------



 



     (a) All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
     (b) As used in this Agreement and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles or regulatory accounting principles, as
applicable and as in effect on the date of this Agreement. To the extent that
the definitions of accounting terms in this Agreement or in any such certificate
or other document are inconsistent with the meanings of such terms under
generally accepted accounting principles or regulatory accounting principles in
the United States, the definitions contained in this Agreement or in any such
certificate or other document shall control.
     (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; references to any subsection,
Section, Schedule or Exhibit are references to subsections, Sections, Schedules
and Exhibits in or to this Agreement unless otherwise specified; and the term
“including” means “including without limitation.”
     (d) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
[End of Article I]

3



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION
     Section 2.01 Name. The Trust created hereby, formerly known as “Household
Credit Card Master Note Trust I”, shall, effective as of August 11, 2006, be
known as “HSBC Private Label Credit Card Master Note Trust (USA) I”, in which
name the Owner Trustee may conduct any activities and business of the Trust
contemplated hereby, execute contracts and other instruments.
     Section 2.02 Office. The office of the Trust shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address in the State of
Delaware as the Owner Trustee may designate by written notice to the Indenture
Trustee and the Transferor.
     Section 2.03 Purpose and Powers. The purpose of the Trust is and the Owner
Trustee shall have the power and authority to engage in the following
activities:
     (i) to issue the Notes pursuant to the Indenture and the Certificates
pursuant to this Agreement;
     (ii) with the proceeds of the sale of the Notes and the Certificates, to
acquire the Receivables and related property and to pay the Transferor the
amounts owed pursuant to Section 2.01 of the Transfer and Servicing Agreement;
     (iii) to assign, grant, pledge and mortgage the Collateral pursuant to the
Indenture and to hold, manage and distribute to the Transferor and the
Noteholders pursuant to the terms of this Agreement and the Transaction
Documents any portion of the Collateral released from the lien of, and remitted
to the Trust pursuant to, the Indenture;
     (iv) to enter into and perform its obligations under the Transaction
Documents to which it is to be a party;
     (v) to engage in those activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith;
     (vi) to own preferred stock in the Transferor; and
     (vii) subject to compliance with the Transaction Documents, to engage in
such other activities as may be required in connection with conservation of the
Trust Estate and the making of payments to the Noteholders and distributions to
the Transferor.
     The Owner Trustee shall not engage in any activity other than in connection
with the foregoing or other than as required or authorized by the terms of this
Agreement or the Transaction Documents.

4



--------------------------------------------------------------------------------



 



     Section 2.04 Appointment of Owner Trustee. The Transferor hereby appoints
the Trust Company as Owner Trustee of the Trust effective as of the date hereof,
to have all the rights, powers and duties set forth herein.
     Section 2.05 Initial Capital Contribution of Trust Estate. The Transferor
has assigned, transferred, conveyed and set over to the Owner Trustee, the sum
of $1. The Owner Trustee hereby acknowledges receipt in trust from the
Transferor of the foregoing contribution, which constituted the initial Trust
Estate and has been held by the Owner Trustee. The Transferor shall pay
organizational expenses of the Trust as they may arise or shall, upon the
request of the Owner Trustee, promptly reimburse the Owner Trustee for any such
expenses paid by the Owner Trustee.
     Section 2.06 Declaration of Trust. The Owner Trustee hereby declares that
it will hold the Trust Estate in trust upon and subject to the conditions set
forth herein for the use and benefit of the Transferor, subject to the
obligations of the Trust under the Transaction Documents to which it is a party.
It is the intention of the parties hereto that the Trust constitute a common law
trust under the laws of the State of Delaware. It is the intention of the
parties hereto that, for federal, state and local income and franchise tax
purposes, the Trust and its assets shall be treated as a security device and
disregarded as an entity and not treated as an association or publicly traded
partnership taxable as a corporation, and the Trust’s assets shall be treated as
owned in whole by the Transferor. The parties hereto agree that they will make
no election and will take no action contrary to the foregoing intention. In
addition, unless otherwise specified in any Indenture Supplement, any Class of
any Series of Notes issued by the Trust will be treated as indebtedness of the
Transferor secured by the assets in the Trust. Effective as of the date hereof,
the Owner Trustee shall have all rights, powers and duties set forth herein with
respect to accomplishing the purposes of the Trust.
     Section 2.07 Title to Trust Estate. Legal title to all of the Trust Estate
shall be vested at all times in the Owner Trustee, a co-trustee and/or a
separate trustee, as the case may be.
     Section 2.08 Situs of Trust; Principal Office of Owner Trustee. The Trust
will be located and administered in the State of Delaware. All bank accounts
maintained by the Owner Trustee on behalf of the Trust shall be located in the
State of Delaware, the State of New York or the State of Minnesota. The Trust
shall not have any employees in any state other than Delaware; provided,
however, that nothing herein shall restrict or prohibit the Owner Trustee from
having employees within or without the State of Delaware. Payments will be
received by the Trust only in Delaware, New York or Minnesota, and payments will
be made by the Trust only from Delaware, New York or Minnesota. The only office
of the Trust will be at the Corporate Trust Office in Delaware.
     Section 2.09 Representations and Warranties of Transferor. The Transferor
hereby represents and warrants to the Owner Trustee that:
     (a) The Transferor is a Delaware corporation duly organized and validly
existing in good standing under the laws of the State of Delaware and has full
corporate power and authority to own its properties and to conduct its business
as such properties are presently owned and such business is presently conducted,
and to execute, deliver and perform its obligations under this

5



--------------------------------------------------------------------------------



 



Agreement and any other document related hereto to which it is a party and to
perform its obligations as contemplated hereby and thereby.
     (b) The Transferor is duly qualified to do business and is in good standing
(or is exempt from such requirement) in any state required in order to conduct
its business, and has obtained all necessary licenses and approvals with respect
to the Transferor, in each jurisdiction in which failure to so qualify or to
obtain such licenses and approvals would have a material adverse effect on its
ability to perform its obligations under this Agreement or any other document
related hereto to which the Transferor is a party.
     (c) The execution and delivery of this Agreement and the consummation of
the transactions provided for in this Agreement and in the other Transaction
Documents to which the Transferor is a party have been duly authorized by the
Transferor by all necessary corporate action on its part and each of this
Agreement and the other Transaction Documents to which the Transferor is a party
will remain, from the time of its execution, an official record of the
Transferor; the Transferor has the power and authority to assign the property to
be assigned to and deposited with the Trust pursuant to Section 2.05 of this
Agreement and Section 2.01 of the Transfer and Servicing Agreement.
     (d) The execution and delivery of this Agreement, the performance of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof will not conflict with, result in any breach of any of the material terms
and provisions of, or constitute (with or without notice or lapse of time or
both) a material default under, any indenture, contract, agreement, mortgage,
deed of trust or other instrument to which the Transferor is a party or by which
it or any of its properties are bound (other than violations of such indentures,
contracts, agreements, mortgages, deeds of trust or other instruments which,
individually or in the aggregate, would not have a material adverse effect on
the Transferor’s ability to perform its obligations under this Agreement).
     (e) The execution and delivery of this Agreement, the performance of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof will not conflict with or violate any Requirements of Law applicable to
the Transferor.
     (f) There are no proceedings or investigations pending or, to the best
knowledge of the Transferor, threatened against the Transferor before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over the Transferor (i) asserting the
invalidity of any of the Transaction Documents to which the Transferor is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by any of the Transaction Documents to which the Transferor is a
party, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Transferor, would materially and adversely affect the
performance by the Transferor of its obligations under the Transaction Documents
to which the Transferor is a party, or (iv) seeking any determination or ruling
that would materially and adversely affect the validity or enforceability of the
Transaction Documents to which the Transferor is a party.

6



--------------------------------------------------------------------------------



 



     Section 2.10 Liability of Holders of the Certificates. The holders of the
Certificates shall not be personally liable for the debts or other obligations
of the Trust except to the extent provided otherwise in the Transaction
Documents.
     Section 2.11 Payments and Distributions.
     (a) Any amount held by the Trust with respect to the Trust Estate which is
not, and will not be, allocable to the Indenture Trustee to be applied in
accordance with the Indenture, shall be applied on the first Business Day
following each Distribution Date in the following order:
     (i) to the extent not otherwise paid, to pay any other operating or
administrative expenses of the Trust; and
     (ii) to distribute any remaining amounts and other property to the holders
of the Certificates.
The Servicer shall deliver a statement to the Owner Trustee setting forth the
amounts to be applied pursuant to such clauses (i) and (ii), which the Owner
Trustee may rely upon in making any payment.
     (b) All payments and distributions required to be made to the holders of
the Certificates pursuant to this Section 2.11 shall be made to the holders of
the Certificates by wire transfer of immediately available funds or by such
other means as are acceptable to the Owner Trustee at least five Business Days
prior to such payment or distribution; provided that payments and distributions
to the Holders of the Certificates will only be made under this Section 2.11 to
the extent that (i) the value of the assets of the Trust exceed the value of the
liabilities of the Trust and (ii) following any such payment and distribution,
the Trust will have sufficient assets to satisfy all probable liabilities of the
Trust and provided further, that the Owner Trustee shall assume that the
provisions of clauses (i) and (ii) are satisfied unless the Indenture Trustee
informs the Owner Trustee otherwise.
     Section 2.12 Fiscal Year. The fiscal year of the Trust will end on the last
day of December of each year.
[End of Article II]

7



--------------------------------------------------------------------------------



 



ARTICLE III
CERTIFICATES
     Section 3.01 Initial Ownership. Upon the formation of the Trust, the
Transferor shall be the Owner of the Trust.
     Section 3.02 Form of Certificates. (a) The Transferor’s initial interest in
the Trust will be uncertificated. The Transferor or any Additional Transferor
may elect at any time, by written notice to the Owner Trustee, to have its
interest in the Trust be (i) an uncertificated interest or (ii) evidenced by a
certificate. The Transferor Certificate, if subsequently certificated, will be
issued in registered form, substantially in the form of Exhibit A, and shall
upon issue, be executed and delivered by the Transferor to the Owner Trustee for
authentication and redelivery as provided in Section 3.03. If the Transferor or
any Additional Transferor elects to have its interest in the Trust be
uncertificated, it shall deliver to the Owner Trustee for cancellation any
Transferor Certificate or Supplemental Certificate, as the case may be,
previously issued and the Owner Trustee shall make appropriate entries in its
books and records to evidence such uncertificated interest in the Trust. The
Owner Trustee shall keep with the books and records of the Trust a register, in
book-entry form, of each Person owning any uncertificated interest in the Trust.
     (b) The Certificates, if certificated, shall be executed on behalf of the
Trust by manual or facsimile signature of the Owner Trustee. The Certificates
bearing the manual or facsimile signatures of individuals who were, at the time
when such signatures shall have been affixed, authorized to sign on behalf of
the Trust, shall, when duly authenticated pursuant to Section 3.03, be validly
issued and entitled to the benefits of this Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of the Certificates or did not hold such offices at
the date of authentication and delivery of the Certificates.
     Section 3.03 Authentication of Certificates. The Owner Trustee shall
authenticate and deliver the Certificate, if certificated, upon the written
order of the Transferor, signed by its chairman of the board, its president, any
vice president, secretary, treasurer, any assistant treasurer or any authorized
signatory, without further corporate action by the Transferor. No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by or on
behalf of the Owner Trustee by the manual signature of a duly authorized
signatory, and such certificate upon any Certificate shall be conclusive
evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder. Each Certificate shall be dated the date
of its authentication.
     Section 3.04 Restrictions on Transfer. To the fullest extent permitted by
applicable law, the Certificates (or any interest therein) may not be sold,
transferred, assigned, participated, pledged or otherwise disposed of to any
Person; provided, however, that a Certificate (or any interest therein) may be
sold, transferred, assigned, participated, pledged or otherwise disposed of if
the transferor thereof has provided (a) the Owner Trustee and the Indenture
Trustee with (i) a Tax Opinion relating to such sale, transfer, assignment,
participation, pledge or other disposition and (ii) a representation letter from
the transferee to the effect that the transferee is

8



--------------------------------------------------------------------------------



 



not a Plan and is not acting on behalf of or investing the assets of a Plan and
(b) each Rating Agency written notice (unless such notice requirement is
otherwise waived by the Rating Agency) ten days prior to such transfer.
     Section 3.05 Mutilated, Destroyed, Lost or Stolen Certificate. If (a) any
mutilated Certificate is surrendered to the Owner Trustee, or the Owner Trustee
receives evidence to its reasonable satisfaction of the destruction, loss or
theft of any Certificate, and (b) there is delivered to the Owner Trustee such
security or indemnity as may be required by it to hold the Owner Trustee
harmless, then, the Owner Trustee on behalf of the Trust shall execute, and the
Owner Trustee shall authenticate and deliver, in exchange for or in lieu of any
such mutilated, destroyed, lost or stolen Certificate, a replacement Certificate
of like tenor (including the same date of issuance) and denomination. Upon the
issuance of any replacement Certificate under this Section, the Owner Trustee
may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses connected therewith. Every replacement Certificate issued
pursuant to this Section in replacement of any mutilated, destroyed, lost or
stolen Certificate shall constitute complete and indefeasible evidence of an
interest in the Trust, as if originally issued, whether or not the mutilated,
destroyed, lost or stolen Certificate shall be found at any time.
     Section 3.06 Issuance of New Transferor Certificates. (a) Taken together,
the Transferor Certificates shall represent an undivided beneficial ownership
interest in the Trust Estate subject to the lien of the Notes, including the
right to receive Collections with respect to the Receivables and other amounts
at the times and in the amounts specified in the Indenture and any Indenture
Supplement to be paid to the Transferor on behalf of all holders of the
Transferor Certificates.
     (b) At any time, a Transferor may surrender its certificated Transferor
Certificate, if any, to the Owner Trustee or request in writing that the Owner
Trustee transfer an uncertificated Transferor Certificate on the books and
records of the Trust in exchange for a newly issued certificated or
uncertificated Transferor Certificate and a second certificated or
uncertificated interest in the Transferor’s interest (a “Supplemental
Certificate”) in the Trust, the terms of which shall be defined in a supplement
(a “Transferor Certificate Supplement”) to this Agreement (which Transferor
Certificate Supplement shall be subject to Section 10.01 to the extent that it
amends any of the terms of this Agreement); to be delivered to or upon the order
of the Transferor (or the Holder of a Supplemental Certificate, in the case of
the transfer and exchange thereof); provided, however, notwithstanding anything
contained herein, any exchange of a certificated Transferor Certificate for an
uncertificated Transferor Certificate or an uncertificated Transferor
Certificate for a certificated Transferor Certificate by the Holder of such
Transferor Certificate shall not be subject to the conditions set forth in
clauses (i) through (vi) below. Except as set forth in the proviso to the
immediately preceding sentence, the issuance of any such Supplemental
Certificate shall be subject to satisfaction of the following conditions:
     (i) on or before the fifth day immediately preceding the Transferor
Certificate surrender and exchange, the Transferor shall have given the Owner
Trustee, the Servicer, the Indenture Trustee and each Rating Agency notice
(unless such notice requirement is otherwise waived) of such Transferor
Certificate surrender and exchange;

9



--------------------------------------------------------------------------------



 



     (ii) the Transferor shall have delivered to the Owner Trustee and the
Indenture Trustee any related Transferor Certificate Supplement in form
satisfactory to the Owner Trustee and the Indenture Trustee, executed by each
party hereto (other than the Owner Trustee, the Indenture Trustee and the Holder
of the Supplemental Certificate, if any);
     (iii) the Rating Agency Condition shall have been satisfied with respect to
such Transferor Certificate surrender and exchange;
     (iv) such surrender and exchange will not result in any Adverse Effect and
the Transferor shall have delivered to the Owner Trustee and the Indenture
Trustee an Officer’s Certificate, dated the date of such surrender and exchange
to the effect that the Transferor reasonably believes that such surrender and
exchange will not, based on the facts known to such officer at the time of such
certification, have an Adverse Effect; and
     (v) the Transferor shall have delivered to the Owner Trustee and Indenture
Trustee (with a copy to each Rating Agency) a Tax Opinion, dated the date of
such surrender and exchange with respect to such surrender and exchange.
     (c) Any Supplemental Certificate held by any Person may be transferred or
exchanged only upon the delivery to the Trustee of a Tax Opinion dated as of the
date of such transfer or exchange, as the case may be, with respect to such
transfer or exchange.
[End of Article III]

10



--------------------------------------------------------------------------------



 



ARTICLE IV
ACTIONS BY OWNER TRUSTEE
     Section 4.01 Prior Notice to Transferor with Respect to Certain Matters.
With respect to the following matters, unless otherwise instructed by the
Transferor, the Owner Trustee shall not take action unless at least thirty
(30) days before the taking of such action the Owner Trustee shall have notified
the Transferor:
     (a) the initiation of any claim or lawsuit by the Trust or the Owner
Trustee (other than an action to collect on the Trust Estate) and the settlement
of any action, claim or lawsuit brought by or against the Trust or the Owner
Trustee (other than an action to collect on the Trust Estate);
     (b) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;
     (c) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interest of the Transferor; or
     (d) the appointment pursuant to the Indenture of a replacement or successor
Note Registrar or Indenture Trustee, or the consent to the assignment by the
Note Registrar, or Indenture Trustee of its obligations under the Indenture.
     Section 4.02 Restrictions on Power. The Owner Trustee shall not be required
to take or refrain from taking any action if such action or inaction would be
contrary to any obligation of the Owner Trustee under any of the Transaction
Documents or would be contrary to Section 2.03.
[End of Article IV]

11



--------------------------------------------------------------------------------



 



ARTICLE V
AUTHORITY AND DUTIES OF OWNER TRUSTEE
     Section 5.01 General Authority. The Owner Trustee is authorized and
directed to execute and deliver the Transaction Documents to which it is a party
and each certificate or other document attached as an exhibit to or contemplated
by the Transaction Documents to which the Owner Trustee is to be a party, or any
amendment thereto or other agreement, in each case, in such form as the
Transferor shall approve as evidenced conclusively by the Owner Trustee’s
execution thereof and the Transferor’s execution of the related documents. In
addition to the foregoing, the Owner Trustee is authorized, but shall not be
obligated, to take all actions required of the Owner Trustee pursuant to the
Transaction Documents. The Owner Trustee is further authorized from time to time
to take such action as the Transferor or the Servicer directs in writing with
respect to the Transaction Documents.
     Section 5.02 General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents to which it is a
party and to administer the Trust in the interest of the Transferor, subject to
the Transaction Documents and in accordance with the provisions of this
Agreement. Notwithstanding the foregoing, the Owner Trustee shall be deemed to
have discharged its duties and responsibilities hereunder and under the other
Transaction Documents to the extent the Servicer has agreed in the Transaction
Documents to perform any act or to discharge any duty of the Owner Trustee or
the Trust under any Transaction Document, and the Owner Trustee shall not be
liable for the default or failure of the Servicer to carry out its obligations
under such Transaction Document.
     Section 5.03 Action Upon Instruction.
     (a) The Owner Trustee shall not be required to take any action hereunder or
under any other Transaction Document if the Owner Trustee shall have reasonably
determined, or shall have been advised by counsel, that such action is likely to
result in liability on the part of the Owner Trustee or is contrary to the terms
of any Transaction Document or is otherwise contrary to law.
     (b) Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of any Transaction
Document, the Owner Trustee shall promptly give notice (in such form as shall be
appropriate under the circumstances) to the Transferor requesting instruction as
to the course of action to be adopted, and to the extent the Owner Trustee acts
in good faith in accordance with any written instruction of the Transferor
received, the Owner Trustee shall not be liable on account of such action to any
Person. If the Owner Trustee shall not have received appropriate instruction
within ten (10) days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not in violation of the Transaction Documents, as it shall
deem to be in the best interest of the Transferor, and shall have no liability
to any Person for such action or inaction.

12



--------------------------------------------------------------------------------



 



     (c) In the event that the Owner Trustee is unsure as to the application of
any provision of any Transaction Document or any such provision is ambiguous as
to its application, or is, or appears to be, in conflict with any other
applicable provision, or in the event that this Agreement permits any
determination by the Owner Trustee or is silent or is incomplete as to the
course of action that the Owner Trustee is required to take with respect to a
particular set of facts, the Owner Trustee may give notice (in such form as
shall be appropriate under the circumstances) to the Transferor requesting
instruction and, to the extent that the Owner Trustee acts or refrains from
acting in good faith in accordance with any such instruction received, the Owner
Trustee shall not be liable, on account of such action or inaction, to any
Person. If the Owner Trustee shall not have received appropriate instruction
within ten (10) days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not in violation of the Transaction Documents, as it shall
deem to be in the best interests of the Transferor, and shall have no liability
to any Person for such action or inaction.
     (d) The Transferor hereby authorizes and directs the Owner Trustee to
execute this Agreement and any amendments hereto, any Transaction Document to
which it is a party, and any amendments thereto, and any further instruments as
may be necessary in connection therewith to accomplish any change or
modification as the Transferor may direct and the Transferor also hereby directs
the Owner Trustee to take any action in the furtherance of the accomplishment of
any objectives as the Transferor may, from time to time, direct, subject to
Section 10.01 hereof.
     Section 5.04 No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Trust or the Trust Estate, or to otherwise take or
refrain from taking any action under, or in connection with, this Agreement or
any document contemplated hereby to which the Owner Trustee is a party, except
as expressly provided by the terms of this Agreement or such other document; and
no implied duties or obligations shall be read into any Transaction Document
against the Owner Trustee. The Owner Trustee shall have no responsibility for
any filing or recording, including filing any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder or to
prepare or file any Commission filing for the Trust or to record any Transaction
Document. The Trust Company nevertheless agrees that it will, at its own cost
and expense, promptly take all action as may be necessary to discharge any liens
on any part of the Trust Estate that result from actions by, or claims against,
the Trust Company that are not related to the ownership or the administration of
the Trust Estate or the transactions contemplated by the Transaction Documents.
     Section 5.05 No Action Except under Specified Documents or Instructions.
The Owner Trustee shall not manage, control, use, sell, dispose of or otherwise
deal with any part of the Trust Estate except (a) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (b) in accordance with the Transaction Documents and (c) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 5.03.

13



--------------------------------------------------------------------------------



 



     Section 5.06 Restrictions. The Owner Trustee shall not take any action
(a) that, to the actual knowledge of the Owner Trustee, would violate the
purposes of the Trust set forth in Section 2.03 or (b) that, to the actual
knowledge of the Owner Trustee, would result in the Trust’s becoming an
association (or publicly traded partnership) taxable as a corporation for
federal income tax purposes. In accordance with the foregoing, neither the Owner
nor any Certificateholder will, under any circumstances, and at any time, make
an election on IRS Form 8832 or otherwise, to classify the Trust as an
association taxable as a corporation for federal, state or any other applicable
tax purpose. The Transferor shall not direct the Owner Trustee to take action
that would violate the provisions of this Section.
[End of Article V]

14



--------------------------------------------------------------------------------



 



ARTICLE VI
CONCERNING THE OWNER TRUSTEE
     Section 6.01 Acceptance of Trust and Duties. The Owner Trustee accepts the
trust hereby created and agrees to perform its duties hereunder with respect to
such trust, but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all monies actually received by it constituting part of the
Trust Estate in accordance with the terms of the Transaction Documents. The
Owner Trustee shall not be answerable or accountable under any Transaction
Document under any circumstances, except (i) for its own willful misconduct or
negligence or (ii) in the case of the inaccuracy of any representation or
warranty contained in Section 6.03 expressly made by the Owner Trustee in its
individual capacity. In particular, but not by way of limitation (and subject to
the exceptions set forth in the preceding sentence):
     (a) the Owner Trustee shall not be personally liable for any error of
judgment made in good faith by an authorized officer of the Owner Trustee, so
long as the same will not constitute willful misconduct or negligence;
     (b) the Owner Trustee shall not be personally liable with respect to any
action taken or omitted to be taken by it in accordance with the instructions of
the Servicer or the Transferor;
     (c) no provision of this Agreement or any other Transaction Document shall
require the Owner Trustee to expend or risk its personal funds or otherwise
incur any financial liability in the performance of any of its rights or powers
hereunder or under any other Transaction Document, if the Owner Trustee shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured or provided
to it;
     (d) except for Section 6.03 of this Agreement, under no circumstances shall
the Owner Trustee be liable for any representation, warranty, consent or other
indebtedness evidenced by or arising under any of the Transaction Documents,
including the principal of and interest on the Notes;
     (e) the Owner Trustee shall not be responsible for or in respect of the
validity or sufficiency of this Agreement or for the due execution hereof by the
Transferor or for the form, character, genuineness, sufficiency, value or
validity of any of the Trust Estate or for or in respect of the validity or
sufficiency of the Transaction Documents, other than the genuineness of the
signature on the certificate of authentication on the Certificates, and the
Owner Trustee shall in no event assume or incur any liability, duty, or
obligation to any Noteholder or to the Owner, other than as expressly provided
for herein or expressly agreed to in the other Transaction Documents;
     (f) the Owner Trustee shall not be liable for the default or misconduct of
the Transferor, the Servicer, or the Indenture Trustee under any of the
Transaction Documents or otherwise, and the Owner Trustee shall have no
obligation or liability to perform the obligations of the Owner Trustee under
the Transaction Documents that are required to be performed by the

15



--------------------------------------------------------------------------------



 



Indenture Trustee under the Indenture or the Servicer under the Transfer and
Servicing Agreement;
     (g) the Owner Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any other Transaction Document, at the request, order or direction
of the Transferor, unless the Transferor has offered to the Owner Trustee
security or indemnity satisfactory to it against the costs, expenses and
liabilities that may be incurred by the Owner Trustee therein or thereby. The
right of the Owner Trustee to perform any discretionary act enumerated in this
Agreement or any other Transaction Document shall not be construed as a duty,
and the Owner Trustee shall not be answerable for, other than its negligence or
willful misconduct in the performance of, any such act; and
     (h) Notwithstanding anything contained herein to the contrary, the Owner
Trustee shall not be required to take any action in any jurisdiction other than
in the State of Delaware if the taking of such action will (i) require the
registration with, licensing by or the taking of any other similar action in
respect of, any state or other governmental authority or agency of any
jurisdiction other than the State of Delaware by or with respect to the Owner
Trustee; (ii) result in any fee, tax or other governmental charge under the laws
of any jurisdiction or any political subdivisions thereof in existence on the
date hereof other than the State of Delaware becoming payable by the Owner
Trustee; or (iii) subject the Owner Trustee to personal jurisdiction in any
jurisdiction other than the State of Delaware for causes of action arising from
acts unrelated to the consummation of the transactions by the Owner Trustee
contemplated hereby. The Owner Trustee shall be entitled to obtain advice of
counsel (which advice shall be an expense of the Transferor) to determine
whether any action required to be taken pursuant to this Agreement results in
the consequences described in clauses (i), (ii) and (iii) of the preceding
sentence. In the event that said counsel advises the Owner Trustee that such
action will result in such consequences, the Transferor shall appoint an
additional trustee pursuant to Section 9.05 hereof to proceed with such action.
     Section 6.02 Furnishing of Documents. The Owner Trustee shall furnish to
the Transferor and the Indenture Trustee, promptly upon written request
therefor, duplicates or copies of all reports, notices, requests, demands,
certificates, financial statements and any other instruments furnished to the
Owner Trustee under the Transaction Documents or with respect to the Trust or
the Trust Estate.
     Section 6.03 Representations and Warranties. The Owner Trustee hereby
represents and warrants to the Transferor that:
     (a) It is a banking corporation duly organized and validly existing in good
standing under the laws of the State of Delaware. It has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement.
     (b) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

16



--------------------------------------------------------------------------------



 



     (c) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws or any indenture,
mortgage, contract, agreement or instrument to which it is a party or by which
any of its properties may be bound.
     Section 6.04 Reliance; Advice of Counsel.
     (a) The Owner Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond, or other document or paper reasonably believed by it to
be genuine and reasonably believed by it to be signed by the proper party or
parties. The Owner Trustee may accept a certified copy of a resolution of the
board of directors or other governing body of any corporate party as conclusive
evidence that such resolution has been duly adopted by such body and that the
same is in full force and effect. As to any fact or matter the method of the
determination of which is not specifically prescribed herein, the Owner Trustee
may for all purposes hereof rely on a certificate, signed by the president or
any vice president or by the treasurer or other authorized officers of the
relevant party, as to such fact or matter, and such certificate shall constitute
full protection to the Owner Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon.
     (b) In the exercise or administration of the trust hereunder and in the
performance of its duties and obligations under this Agreement or the other
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, and
the Owner Trustee shall not be liable for the conduct or misconduct of such
agents or attorneys if such agents or attorneys shall have been selected by the
Owner Trustee with reasonable care, and (ii) may consult with counsel,
accountants and other skilled Persons to be selected with reasonable care and
employed by it. The Owner Trustee shall not be liable for anything done,
suffered or omitted in good faith by it in accordance with the written opinion
or written advice of any such counsel, accountants or other such Persons.
     Section 6.05 Not Acting in Individual Capacity. Except as expressly
provided in this Article VI, in accepting the trusts hereby created Wilmington
Trust Company acts solely as Owner Trustee hereunder and not in its individual
capacity, and all Persons having any claim against the Owner Trustee by reason
of the transactions contemplated by any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.
     Section 6.06 Owner Trustee Not Liable for Certificates, Notes or
Receivables. The recitals contained herein and in the Certificates (other than
the genuineness of the signature and counter-signature of the Owner Trustee on
the Certificates and its representations and warranties in Section 6.03) shall
be taken as the statements of the Transferor, and the Owner Trustee assumes no
responsibility for the correctness thereof. The Owner Trustee makes no
representations as to the validity or sufficiency of this Agreement, any other
Transaction Document or the Certificates (other than the genuineness of the
signature and counter-signature of the Owner Trustee on the Certificates), the
Notes, or related documents. The Owner Trustee

17



--------------------------------------------------------------------------------



 



shall at no time have any responsibility or liability for or with respect to the
legality, validity and enforceability of the Receivables or the perfection and
priority of any security interest in the Receivables or the maintenance of any
such perfection and priority, or for or with respect to the sufficiency of the
Trust Estate or its ability to generate the payments to be distributed to the
Noteholders under the Indenture, including, without limitation: the existence,
condition and ownership of the Receivables; the existence and contents of the
Receivables on any computer or other record thereof; the validity of the
assignment of the Receivables to the Trust or of any intervening assignment; the
completeness of the Receivables; the performance or enforcement of the
Receivables; the compliance by the Transferor with any warranty or
representation made under any Transaction Document or in any related document or
the accuracy of any such warranty or representation or any action of the
Servicer or the Indenture Trustee taken in the name of the Owner Trustee.
     Section 6.07 Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may deal with the Transferor, the Servicer and the Indenture Trustee in banking
transactions with the same rights as it would have if it were not Owner Trustee.
     Section 6.08 Payments from Owner Trust Estate. All payments to be made by
the Owner Trustee or any Paying Agent under this Agreement or any of the
Transaction Documents or, with respect to Certificates, any Series Supplement or
any Series related Document to which the Trust or the Owner Trustee is a party
shall be made only from the income and proceeds of the Trust Estate and only to
the extent that the Owner Trustee shall have received income or proceeds from
the Trust Estate to make such payments in accordance with the terms hereof.
Wilmington Trust Company, or any successor thereto, in its individual capacity,
shall not be liable for any amounts payable under this Agreement or any of the
Transaction Documents or, with respect to the Notes, the Certificates or any
Series related document to which the Trust or the Owner Trustee is a party.
[End of Article VI]

18



--------------------------------------------------------------------------------



 



ARTICLE VII
COMPENSATION OF OWNER TRUSTEE
     Section 7.01 Owner Trustee’s Fees and Expenses. The Trust Company shall
receive as compensation for its services hereunder such fees as have been
separately agreed upon before the date hereof between the Transferor and the
Trust Company, and the Trust Company shall be entitled to be reimbursed by the
Transferor for its other reasonable expenses hereunder, including the reasonable
compensation, expenses and disbursements of such agents, representatives,
experts and counsel as the Owner Trustee may employ in connection with the
exercise and performance of its rights and its duties hereunder; provided,
however, that the Owner Trustee’s right to enforce such obligation shall be
subject to the provisions of Section 10.08.
     Section 7.02 Indemnification. To the fullest extent permitted by law, the
Transferor shall be liable as primary obligor for, and shall indemnify the Trust
Company and its successors, assigns, agents, employees and servants
(collectively, the “Indemnified Parties”) from and against, any and all
liabilities, obligations, losses, damages, taxes, claims, actions and suits, and
any and all reasonable out of pocket costs, expenses and disbursements
(including reasonable legal fees and expenses) of any kind and nature whatsoever
(collectively, “Expenses”) which may at any time be imposed on, incurred by, or
asserted against the Owner Trustee or any Indemnified Party in any way relating
to or arising out of the Transaction Documents, the Trust Estate, the acceptance
and administration of the Trust Estate or the action or inaction of the Owner
Trustee hereunder; provided that the Transferor shall not be liable for or
required to indemnify any Indemnified Party from and against Expenses arising or
resulting from any of the matters described in the third sentence of
Section 6.01; provided further, that the Transferor shall not be liable for or
required to indemnify an Indemnified Party from and against expenses arising or
resulting from (i) the Indemnified Party’s own willful misconduct, bad faith or
negligence, or (ii) the inaccuracy of any representation or warranty contained
in Section 6.03 made by the Indemnified Party. An Indemnified Party’s right to
enforce such obligation shall be subject to the provisions of Section 10.08. The
indemnities contained in this Section 7.02 shall survive the resignation or
removal of the Owner Trustee or the termination of this Agreement. In the event
of any claim, action or proceeding for which indemnity will be sought pursuant
to this Section 7.02, the Owner Trustee’s choice of legal counsel shall be
subject to the approval of the Transferor, which approval shall not be
unreasonably withheld. Notwithstanding anything to the contrary contained in
this Section 7.02, no Indemnified Party shall have any claim against the
Transferor in respect of the amounts described in this Section 7.02, to the
extent that there are not funds of the Transferor available to pay such amounts
(it being understood that funds of the Transferor available for such purpose
shall be limited to all amounts distributed to the Transferor in respect of the
“Transferor Amount” under and as defined in the Transfer and Servicing
Agreement, and all amounts otherwise distributed to the Transferor pursuant to
the Indenture and Series Supplement with respect thereto).
     Section 7.03 Payments to the Owner Trustee. Any amounts paid to an
Indemnified Party pursuant to this Article VII shall be deemed not to be a part
of the Trust Estate immediately after such payment.
     Section 7.04 Non-recourse Obligations. Notwithstanding anything in this
Agreement

19



--------------------------------------------------------------------------------



 



or any Transaction Document or, with respect to Certificates or Notes, any
Indenture Supplement or any Series related document, the Owner Trustee agrees in
its individual capacity and in its capacity as Owner Trustee for the Trust that
all obligations of the trust to the Owner Trustee individually or as Owner
Trustee for the Trust shall be recourse to the Trust Estate only and
specifically shall not be recourse to the assets of any Certificateholder or
Owner.
[End of Article VII]

20



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERMINATION OF TRUST AGREEMENT
     Section 8.01 Termination of Trust Agreement.
     (a) The Trust shall terminate upon the earlier of (i) dissolution of the
Trust in accordance with applicable law and (ii) at the option of the
Transferor, the day on which the right of all series of Notes to receive
payments from the Trust Estate has terminated (the “Trust Termination Date”).
Any money or other property held as part of the Trust Estate following such
termination shall be distributed to the Transferor. The bankruptcy, liquidation,
dissolution, termination, death or incapacity of the Transferor shall not
(x) operate to terminate this Agreement or the Trust, or (y) entitle the
Transferor’s legal representatives or heirs to claim an accounting or to take
any action or proceeding in any court for a partition or winding up of all or
any part of the Trust or Trust Estate or (z) otherwise affect the rights,
obligations and liabilities of the parties hereto.
     (b) Except as provided in subsection 8.01(a), so long as the Indenture
shall not have been terminated in accordance with its terms, this Agreement and
the Trust created hereby are irrevocable by the Transferor, unless the Indenture
Trustee consents in writing to the termination.
     (c) Upon the completion of the winding up of the Trust, this Agreement
(other than Article VII) shall terminate.
[End of Article VIII]

21



--------------------------------------------------------------------------------



 



ARTICLE IX
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
     Section 9.01 Eligibility Requirements for Owner Trustee. The Owner Trustee
shall at all times be a corporation authorized to exercise corporate trust
powers; having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authorities; and
having (or having a parent which has) a long-term unsecured rating of at least
Baa3 by Moody’s, at least BBB- by Standard & Poor’s and, if rated by Fitch, at
least BBB- by Fitch, or otherwise satisfactory to each Rating Agency. If such
corporation shall publish reports of condition at least annually, pursuant to
law or to the requirements of the aforesaid supervising or examining authority,
then for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Owner Trustee shall cease to be eligible in accordance with the provisions of
this Section, the Owner Trustee shall resign immediately in the manner and with
the effect specified in Section 9.02.
     Section 9.02 Resignation or Removal of Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Transferor; provided, however, that such
resignation and discharge shall only be effective upon the appointment of a
successor Owner Trustee. Upon receiving such notice of resignation, the
Transferor shall promptly appoint a successor Owner Trustee by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Owner Trustee and one copy to the successor Owner Trustee. If no
successor Owner Trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the
resigning Owner Trustee may petition any court of competent jurisdiction for the
appointment of a successor Owner Trustee.
     If at any time the Owner Trustee shall cease to be eligible in accordance
with the provisions of Section 9.01 and shall fail to resign after written
request therefor by the Transferor, or if at any time the Owner Trustee shall be
legally unable to act, or shall be adjudged bankrupt or insolvent, or a receiver
of the Owner Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Owner Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Transferor may, but shall not be required to, remove the Owner Trustee. If the
Transferor shall remove the Owner Trustee under the authority of the immediately
preceding sentence, the Transferor shall promptly (i) appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the outgoing Owner Trustee so removed and one copy to the
successor Owner Trustee and (ii) pay all fees owed to the outgoing Owner
Trustee.
     Any resignation or removal of the Owner Trustee and appointment of a
successor Owner Trustee pursuant to any of the provisions of this Section shall
not become effective until acceptance of appointment by the successor Owner
Trustee pursuant to Section 9.03 and payment of all fees and expenses owed to
the outgoing Owner Trustee. The Transferor shall provide notice of such
resignation or removal of the Owner Trustee to each Rating Agency.

22



--------------------------------------------------------------------------------



 



     Section 9.03 Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 9.02 shall execute, acknowledge and deliver to the
Transferor and to its predecessor Owner Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties, and obligations of its predecessor under
this Agreement, with like effect as if originally named as Owner Trustee. The
predecessor Owner Trustee shall upon payment of its fees and expenses deliver to
the successor Owner Trustee all documents and statements and monies held by it
under this Agreement; and the Transferor and the predecessor Owner Trustee shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
Owner Trustee all such rights, powers, duties, and obligations.
     No successor Owner Trustee shall accept appointment as provided in this
Section 9.03 unless at the time of such acceptance such successor Owner Trustee
shall be eligible pursuant to Section 9.01.
     Upon acceptance of appointment by a successor Owner Trustee pursuant to
this Section, the Transferor shall mail notice of such acceptance of appointment
including the name of such successor Owner Trustee to the Indenture Trustee, the
Noteholders and each Rating Agency. If the Transferor shall fail to mail such
notice within ten (10) days after acceptance of appointment by the successor
Owner Trustee, the successor Owner Trustee shall cause such notice to be mailed
at the expense of the Transferor.
     Section 9.04 Merger or Consolidation of Owner Trustee. Notwithstanding
anything herein to the contrary, any corporation into which the Owner Trustee
may be merged or converted or with which it may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Owner Trustee shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Owner Trustee, shall be
the successor of the Owner Trustee hereunder (provided that such corporation
shall meet the eligibility requirements set forth in Section 9.01), without the
execution or filing of any instrument or any further act on the part of any of
the parties hereto; provided further, that the Owner Trustee shall mail notice
of such merger or consolidation to each Rating Agency.
     Section 9.05 Appointment of Co-Trustee or Separate Trustee. Notwithstanding
any other provisions of this Agreement, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Trust Estate
may at the time be located, the Transferor and the Owner Trustee acting jointly
shall have the power and shall execute and deliver all instruments to appoint
one or more Persons approved by each of the Transferor and the Owner Trustee to
act as co-trustee, jointly with the Owner Trustee, or separate trustee or
separate trustees, of all or any part of the Trust Estate, and to vest in such
Person, in such capacity, such title to the Trust Estate, or any part thereof,
and, subject to the other provisions of this Section, such powers, duties,
obligations, rights and trusts as the Transferor and the Owner Trustee may
consider necessary or desirable. If the Transferor shall not have joined in such
appointment within 15 days after the receipt by it of a request so to do, the
Owner Trustee alone shall have the power to make such appointment. No co-trustee
or separate trustee under this Agreement shall be required to meet the terms of
eligibility as a successor trustee pursuant to

23



--------------------------------------------------------------------------------



 



Section 9.01 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 9.03.
     Each separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:
     (i) all rights, powers, duties, and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties, and
obligations (including the holding of title to the Trust or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;
     (ii) no trustee under this Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Agreement; and
     (iii) the Transferor and the Owner Trustee acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.
     Any notice, request or other writing given to the Owner Trustee shall be
deemed to have been given to each of the then-separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and a
copy thereof given to the Transferor.
     Any separate trustee or co-trustee may at any time appoint the Owner
Trustee, its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor trustee.
[End of Article IX]

24



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.01 Supplements and Amendments. This Agreement may be amended
from time to time, by a written amendment duly executed and delivered by the
Transferor and the Owner Trustee, with the written consent of the Indenture
Trustee and 10 days prior written notice to the Rating Agencies, but without the
consent of any of the Noteholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or modifying in any manner the rights of the Noteholders;
provided, however, that such amendment will not (i) as evidenced by an Officer’s
Certificate of the Transferor addressed and delivered to the Owner Trustee and
the Indenture Trustee, materially and adversely affect the interest of any
Noteholder or the Owner and (ii) as evidenced by an Opinion of Counsel addressed
and delivered to the Owner Trustee and the Indenture Trustee, cause the Trust to
be classified as an association (or a publicly traded partnership) taxable as a
corporation for federal income tax purposes; provided further that Section 2.03
of this Agreement may be amended only with the consent of the Holders of Notes
evidencing more than 50% of the Outstanding Amount of the Notes. Additionally,
notwithstanding the preceding sentence, this Agreement will be amended by the
Transferor and the Owner Trustee without the consent of the Indenture Trustee or
any of the Noteholders to add, modify or eliminate such provisions as may be
necessary or advisable in order to enable all or a portion of the Trust to avoid
the imposition of state or local income or franchise taxes imposed on the
Trust’s property or its income; provided, however, that (i) the Transferor
delivers to the Indenture Trustee and the Owner Trustee an Officer’s Certificate
to the effect that the proposed amendments meet the requirements set forth in
this subsection, (ii) each Rating Agency will have notified the Transferor, the
Servicer, the Indenture Trustee and the Owner Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment and (iii) such
amendment does not affect the rights, duties or obligations of the Owner Trustee
hereunder. The actions which the Transferor may take without the consent of
Noteholders pursuant to the preceding sentence include, without limitation, the
addition of Receivables.
     This Agreement may also be amended from time to time by a written amendment
duly executed and delivered by the Transferor and the Owner Trustee, with prior
written notice to each Rating Agency, with the consent of the Indenture Trustee
and, the Holders of Notes evidencing more than 50% of the Outstanding Amount of
the Notes, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders; provided, however, that without the
consent of all Noteholders, no such amendment shall (a) increase or reduce in
any manner the amount of, or accelerate or delay the timing of distributions
that are required to be made for the benefit of the Noteholders or (b) reduce
the aforesaid percentage of the Outstanding Amount of the Notes, the Holders of
which are required to consent to any such amendment; provided further, such
amendment shall be subject to delivery to the Indenture Trustee of a Tax
Opinion.

25



--------------------------------------------------------------------------------



 



     Promptly after the execution of any such amendment or consent, the
Transferor shall furnish written notification of the substance of such amendment
or consent to the Indenture Trustee and each Rating Agency.
     It shall not be necessary for the consent of the Noteholders pursuant to
this Section to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.
     The Owner Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an officer’s certificate of the Transferor to the
effect that the conditions to such amendment have been satisfied.
     The Owner Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Owner Trustee’s own rights, duties or immunities
under this Agreement or otherwise.
     Section 10.02 No Legal Title to Trust Estate in Transferor. The Transferor
shall not have legal title to any part of the Trust Estate. No transfer, by
operation of law or otherwise, of any right, title, and interest of the
Transferor to and in its beneficial ownership interest in the Trust Estate shall
operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of legal title to any part
of the Trust Estate.
     Section 10.03 Limitations on Rights of Others. The provisions of this
Agreement are solely for the benefit of the Owner Trustee, the Transferor, the
holder of any Certificate and, to the extent expressly provided herein, the
Indenture Trustee and the Noteholders, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Trust Estate or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.
     Section 10.04 Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all notices shall be in writing and shall be deemed given upon
receipt by the intended recipient or three Business Days after mailing if mailed
by certified mail, postage prepaid (except that notice to the Owner Trustee or
Indenture Trustee shall be deemed given only upon actual receipt by the Owner
Trustee or Indenture Trustee), if to the Owner Trustee, addressed to the
Corporate Trust Office; if to the Indenture Trustee, addressed to U.S. Bank
National Association, 111 East Wacker Drive, Chicago, Illinois 60601, if to the
Transferor, addressed to HSBC Funding (USA) Inc. V, 1111 Town Center Drive, Las
Vegas, Nevada 89144, if to Fitch, addressed to Fitch, Inc., One State Street
Plaza, New York, New York 10004, Attention: ABS Surveillance, if to Moody’s,
addressed to Moody’s Investors Service Inc., 99 Church Street, New York, New
York 10007, Attention: ABS Monitoring Group, if to Standard & Poor’s, addressed
to Standard & Poor’s Ratings Group, 55 Water Street, New York, New York 10041,
Attention: Credit Card ABS or, as to each party, at such other address as shall
be designated by such party in a written notice to each other party.
     Section 10.05 Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any

26



--------------------------------------------------------------------------------



 



such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     Section 10.06 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
     Section 10.07 Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the Owner
Trustee and its successors and the Transferor and its successors and permitted
assigns, all as herein provided. Any request, notice, direction, consent, waiver
or other instrument or action by the Transferor shall bind the successors and
assigns of the Transferor.
     Section 10.08 Nonpetition Covenants. To the fullest extent permitted by
applicable law, notwithstanding any prior termination of the Trust or this
Agreement, the Owner Trustee (not in its individual capacity) shall not at any
time with respect to the Trust or the Transferor, acquiesce, petition or
otherwise invoke or cause the Trust or the Transferor to invoke the process of
any court or governmental authority for the purpose of commencing or sustaining
a case against the Trust or the Transferor under any federal or state
bankruptcy, insolvency or similar law or appointing a receiver, conservator,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Trust or the Transferor or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Trust or the
Transferor; provided, however, that this Section 10.08 shall not operate to
preclude any remedy described in Article V of the Indenture.
     Section 10.09 No Recourse. Each Person owning or holding a Certificate by
accepting the Certificates (other than the Trust) acknowledges that the
Certificates do not represent interests in or obligations of the Servicer, the
Owner Trustee, the Indenture Trustee or any Affiliate thereof (other than the
Trust), and no recourse may be had against such parties or their assets, or
against the assets pledged under the Indenture, except as expressly provided in
the Transaction Documents.
     Section 10.10 Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
     Section 10.11 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     Section 10.12 Acceptance of Terms of Agreement. THE RECEIPT AND ACCEPTANCE
OF THE TRANSFEROR CERTIFICATE BY THE TRANSFEROR, WITHOUT ANY SIGNATURE OR
FURTHER MANIFESTATION OF ASSENT, SHALL CONSTITUTE THE UNCONDITIONAL ACCEPTANCE
BY THE TRANSFEROR OF ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT, AND SHALL
CONSTITUTE

27



--------------------------------------------------------------------------------



 



THE AGREEMENT OF THE TRUST THAT THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL
BE BINDING, OPERATIVE AND EFFECTIVE AS BETWEEN THE TRUST AND THE TRANSFEROR.
     Section 10.13 Integration of Documents. This Agreement constitutes the
entire agreement of the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersedes all prior agreements relating to the
subject matter hereof and thereof.
[End of Article X]
[Signature Page to Follow]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

                  WILMINGTON TRUST COMPANY,    
 
           
 
  By:   /s/ Rachel L. Simpson    
 
     
 
Name: Rachel L. Simpson    
 
      Title: Sr. Financial Officer    
 
                HSBC FUNDING (USA) INC. V,         as Transferor,    
 
           
 
  By:   /s/ Steven H. Smith    
 
     
 
Name: Steven H. Smith    
 
      Title: Vice President and Assistant Treasurer    

29



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Transferor Certificate
     THIS TRANSFEROR CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. NEITHER THIS TRANSFEROR CERTIFICATE NOR ANY PORTION
HEREOF MAY BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF SUCH ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH
REGISTRATION PROVISIONS.
     THIS TRANSFEROR CERTIFICATE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT REFERRED TO HEREIN.

     
No. R-___
  One Unit

HSBC PRIVATE LABEL CREDIT CARD MASTER NOTE TRUST (USA) I TRANSFEROR CERTIFICATE
THIS CERTIFICATE REPRESENTS AN INTEREST IN THE ASSETS OF THE HSBC PRIVATE LABEL
CREDIT CARD MASTER NOTE TRUST (USA) I
     Evidencing a beneficial interest in a trust, the corpus of which consists
primarily of an interest in receivables generated from time to time in the
ordinary course of business in a portfolio of revolving credit accounts
transferred by HSBC Funding (USA) Inc. V (the “Transferor”).
(Not an interest in or obligation of the Transferor or any affiliate thereof)
     This certifies that HSBC FUNDING (USA) INC. V is the registered owner of an
undivided beneficial ownership interest in the assets of HSBC Private Label
Credit Card Master Note Trust (USA) I, a Delaware common law trust (the “Trust”)
subject to the lien of the Noteholders pursuant to the Amended and Restated
Master Indenture dated as of August 11, 2006 (as amended and supplemented, the
“Indenture”) between the Trust and U.S. Bank National Association, as Indenture
Trustee, and not allocated to the interest of any Holder of a Supplemental
Certificate pursuant to the Amended and Restated Trust Agreement dated as of
August 11, 2006 (as amended and supplemented, the “Trust Agreement”), between
HSBC Funding (USA) Inc. V, a Delaware corporation, as Transferor, and Wilmington
Trust Company, as Owner Trustee (the “Owner Trustee”). The corpus of the Trust
consists of (a) a portfolio of certain receivables (the “Receivables”) existing
in the revolving credit accounts identified under the Amended and Restated
Transfer and Servicing Agreement dated as of August 11, 2006 (the “Transfer and
Servicing Agreement”), among the Transferor, HSBC Finance Corporation, as
Servicer (the “Servicer”), and the Trust, as Issuer (the “Accounts”),
(b) certain Receivables generated under the Accounts from time to time
thereafter, (c) certain funds collected or to be collected from accountholders
in respect of the Receivables, (d) all funds which are from time to time on
deposit in the Collection Account, Special Funding Account and in the
Series Accounts,

A-1



--------------------------------------------------------------------------------



 



(e) the benefits of any Series Enhancements issued and to be issued by
Series Enhancers with respect to one or more Series of Notes and (f) all other
assets and interests constituting the Trust, including Interchange and
Recoveries allocated to the Trust pursuant to the Transfer and Servicing
Agreement. Although a summary of certain provisions of the Transfer and
Servicing Agreement, the Trust Agreement and the Indenture (collectively, the
“Agreements”) is set forth below, this Certificate does not purport to summarize
the Agreements and reference is made to the Agreements for information with
respect to the interests, rights, benefits, obligations, proceeds and duties
evidenced hereby and the rights, duties and obligations of the Owner Trustee. A
copy of the Agreements may be requested from the Owner Trustee by writing to the
Owner Trustee at the Corporate Trust Office. To the extent not defined herein,
the capitalized terms used herein have the meanings ascribed to them in the
Agreements.
     This Certificate is issued under the Trust Agreement and is subject to the
terms, provisions and conditions of the Agreements, to which Agreements, as
amended and supplemented from time to time, the Transferor by virtue of the
acceptance hereof assents and is bound. By accepting this certificate, the
holder acknowledges and agrees that it is the intention of the parties to the
Trust Agreement that, for federal, state and local income and franchise tax
purposes, the Trust and its assets shall be treated as a security device and
disregarded as an entity and its assets shall be treated as owned in whole by
the Transferor. The holder hereof agrees that it will make no election and will
take no action contrary to the foregoing intention.
     The Receivables consist of Principal Receivables which arise generally from
the purchase of merchandise and services and amounts advanced to cardholders as
cash advances and Finance Charge and Administrative Receivables which arise
generally from Periodic Finance Charges, Late Fees and other fees and charges
with respect to the Accounts.
     This Certificate is the Transferor Certificate, which represents the
undivided beneficial interest in the assets of the Trust, subject to the lien of
the Notes, including the right to receive a portion of the Collections and other
amounts at the times and in the amounts specified in the Indenture. In addition
to the Transferor Certificate, (a) Notes will be issued to investors pursuant to
the Indenture, which will represent obligations of the Trust, and
(b) Supplemental Certificates may be issued pursuant to the Trust Agreement.
     Unless otherwise specified in an Indenture Supplement with respect to a
particular Series the Transferor has entered into the Transfer and Servicing
Agreement, and this Certificate is issued, with the intention, and the holder
hereof acknowledges and agrees, that, for federal, state and local income and
franchise tax purposes, (a) the Notes of each Series which are characterized as
indebtedness at the time of their issuance will qualify as indebtedness of the
Transferor secured by the Receivables and (b) the Trust shall not be treated as
an association (or a publicly traded partnership) taxable as a corporation. The
Transferor, by entering into the Transfer and Servicing Agreement and by the
acceptance of this Transferor Certificate, agrees to treat the Notes for
federal, state and local income and franchise tax purposes as indebtedness of
the Transferor.
     Subject to certain conditions and exceptions specified in the Agreements,
the obligations created by the Agreements and the Trust created thereby shall
terminate on the Trust Termination Date.

A-2



--------------------------------------------------------------------------------



 



     This Certificate shall be construed in accordance with the laws of the
State of Delaware, without reference to its conflict of law provisions and the
obligations, rights and remedies of the Transferor shall be determined in
accordance with such laws.
     Unless the certificate of authentication hereon has been executed by or on
behalf of the Owner Trustee, by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement or be valid for any purpose.

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Certificate to be duly executed by the Owner
Trustee.

                  WILMINGTON TRUST COMPANY,         not in its individual
capacity but solely as Owner Trustee on behalf of the         HSBC PRIVATE LABEL
CREDIT CARD MASTER NOTE TRUST (USA) I    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

Dated: [                     __, ____]

A-1



--------------------------------------------------------------------------------



 



TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is the Transferor Certificate described in the within-mentioned Agreement.

                  WILMINGTON TRUST COMPANY,         not in its individual
capacity but solely as Owner Trustee on behalf of the         HSBC PRIVATE LABEL
CREDIT CARD MASTER NOTE TRUST (USA) I    
 
           
 
  By:        
 
     
 
Authorized Signatory    

A-2